Title: To Thomas Jefferson from William Short, 31 August 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Aug. 31st. 1792.

This is the post of the English packet for New-York and agreeably to your desire I write to you by it as usual and forward you also such of the Leyden gazettes as have appeared since my last. You will find them replete with the affairs of France which absorb at present the whole attention of the public. In the last particularly you will find what relates to M. de la fayette—the cause of his leaving France—and his intention in so doing. He is now detained near Brussels and I have not been able to learn any thing further respecting him than what is contained in a letter he wrote me from thence by post on the 26th. inst. In it he says—“I could have found a high station in the new order of things, without even having meddled with the plot, but my feelings did not admit of such an idea. I raised an opposition to Jacobine tyranny—but You know the weakness of our honnêtes gens. I was abandoned—the army gave way to clubish acts. I had nothing left for me but to leave France.” His wish was to have got to neutral ground. He requests me to go immediately to Brussels and to insist on seeing him—adding that he is an American citizen, an American officer and no more in the French service. I have been pained and embarassed beyond expression by this application. It seemed to me however that there would be manifest impropriety in the measure he proposed for a variety of reasons and no probability of rendering him any service. The same motives which induced the Government of the Netherlands to consider him as a prisoner would probably have induced them to refuse my request to see him, and certainly any request I could make for his being allowed to quit their territory. The principle on which M. de la fayette may be considered as an American citizen is one that that government certainly would not acknowlege—and no other would authorize me to ask for any thing respecting him, yet that there should be any request made by a person who has so nobly and so disinterestedly stood forward in whatever concerned the U.S. as M. de la fayette, with which it is impossible to comply cannot but be painful in the extreme. Taking it for granted however that it  will meet the approbation of government, I shall if required direct our bankers to advance him such sums of money as may be necessary to him personally for the moment. Although his letter gives no hint of this kind yet I cannot but suppose that his own resources being now cut off, he must have need of other assistance. I hope you will instruct me how to proceed on this occasion. Although it would be impossible to wait until I could hear from you, yet the less time I act without having particular orders from you the more agreeable it will be to me.
Since the arrestation of M. de la fayette and his companions all the baser part of what is called genteel society, are open mouthed against him here. They affect to consider him as dangerous wherever he goes and to believe that his object here would have been to excite trouble—some are stupid enough to believe it, but many say it without believing it—on the whole I fear he would have had a disagreeable time if he had wished to remain long in this country—perhaps even he would not have been allowed to have done it.
At the date of the last letters from Paris only one person had been tried before the new tribunal of blood erected there—he was executed—many others are expected to follow, and multiplied arrestations throughout the kingdom take place daily.
In the mean time preparations are going on every where for electing the national convention which is expected to assemble in Paris (unless prevented by the foreign troops) about the end of Septr. As far as any conjecture can be formed at present, they will if not interrupted from abroad, proceed to declare the King dechee, and then, he being no longer inviolable, go on to try, condemn and execute him. The Queen will in that case undergo the same fate.
This will be the situation of affairs at Paris if left to itself. It remains to be seen what the Duke of Brunswic will do in the mean time—at this moment it is uncertain whether he intends marching immediately on Paris, as was supposed, or remaining first to take Metz, and other strong places on the frontiers—a few days will solve this doubt—in the latter case I see no possibility of the King’s being saved, and it is possible the invaders or a part of them may be more indifferent about it, than has been generally imagined. So long as the present monarch is alive the allied powers can march but in one line—but suppose him and the queen out of the way; and a variety of new combinations present themselves. One particularly which seems to me the most alarming for the rest of Europe I have not heard hinted by any body, and therefore I endeavour to treat it with myself as visionary—a short time will shew what consideration it merits and I shall be happy  if I find my apprehensions, which indeed are as yet of the most vague kind, altogether without foundation. Taking it for granted however that France neither can of itself, or would be allowed by the other European powers to exist without a monarch—and that the French would submit to any other as soon as one of the emigrant Princes (this is in the hypothesis of the present monarch and dauphin being out of the way)—and considering that the Emperor would then be less personally interested than at present—that there are other powers who having remained neuter, and being even in favor in the present domineering party—and connected with the commander in chief of the allied armies who may have garrisoned the frontiers of France in the manner he may think proper, I own it seems to me these things may bring on a torrent of circumstances the force of which is perhaps not yet calculated by the parties themselves.
The most perfect harmony continues to subsist between the United Provinces and England with respect to French affairs. Their Ambassadors at Paris had orders to act together and uniformly. They are both recalled—as yet we have not intelligence of Ld. Gower’s having left Paris where he was waiting for passports—he has probably left it before this. The two countries however repeat the assurances which they have hitherto given of a strict neutrality. Their High Mightinesses particularly, who had taken ad referendum, the invitation of the courts of Vienna and Berlin, have resolved on their answer thereto, the 17th. of this month. They decline accepting their invitation on grounds of the war being now commenced an adhesion to their invitation though in itself of a defensive nature would be offensive as to France. As this was after the King’s suspension it shews that these provinces do not as yet intend to proceed further than merely to break off official communication with the present governors of France. This gives us also the measure of the intentions of England.
The treaty which has been for some time on the tapis between Prussia and Russia, was signed as I am informed on the 7th. inst. Its nature is not fully known but said to be calqué on that which subsisted between the late King and Russia. This measure seems to be without the participation of Austria, which power still continues however on an amicable footing of negotiation with the Empress, but in such a manner that if the courts of Berlin and Vienna were to be placed in opposition by any means, it is thought that the Empress would act with the first if she acted at all.
She has completed the business of Poland as far as military force can go. Her guarantee and her influence in that country will of course  revive. The report of the King of Poland’s intending to abdicate is mere conjecture—as appears from his letters to his minister here—yet his place may be rendered so disagreeable as to become untenable, and his abdication would no doubt be agreeable both to the Empress and the chiefs of the confederation of Targowice, as it would put the one in the way of giving and the others in the way of a chance for receiving a crown.
I took the liberty of formerly mentioning to you the inconvenience of being without a consul of the U.S. at Amsterdam and Rotterdam. I continue to feel it in every step I make in researches on the state of our commerce in this country. I take it for granted no person would come to reside there on purpose, but I should imagine persons resident would be found as well there as in the other European ports—although I cannot say I know any one, no application having been made to me, except one from a friend of Ternant’s at Amsterdam eighteen months ago, who I am told is by no means worthy of any place. Ternant then recommended him to me, but if he has not renewed the application, since his arrival in America, I suppose he has changed his opinion with respect to him.
I have sent to you by the way of Amsterdam a collection of treaties for the last thirty years by Martens 3. v. 8vo.—and also a valuable work by the same author on the Droit des gens moderne de l’Europe, 2. v. 12o. They are both esteemed and seem to me such as you will find highly proper for your office. I take it for granted you have the collections which have been lately printed in England.
I have not as yet had the honor of recieving any letter from you since those so often mentioned to you as having been brought to me to Paris by M. Morris. I have written to M. Pinckney on the subject of those I considered as lost. He leaves me no doubt on the subject, although he knows nothing of the route by which they were sent. Accept assurances of the attachment & respect with which I have the honor to remain, Dear Sir, your friend & servant

W Short

